— In a divorce action, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Stolarik, J.), entered June 10, 1982, as directed that he pay to the plaintiff wife $500 per week for her maintenance and $250 per week for the support of his children, pendente lite. Order affirmed insofar as appealed from, with $50 costs and disbursements. A speedy trial is the most effective remedy to cure any inequity in a pendente lite award (Drassinower v Drassinower, 89 AD2d 575). Mollen, P. J., Weinstein, Bracken and Rubin, JJ., concur.